Citation Nr: 1544277	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Service connection for a temporomandibular joint (TMJ) disorder as secondary to the service-connected left zygomatic fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Reno, Nevada, RO has jurisdiction of the current appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a July 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. The Veteran has a current disability of left TMJ dysfunction.

2. The Veteran's left TMJ dysfunction was caused by the service-connected left zygomatic fracture.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left TMJ dysfunction as secondary to the service-connected connected left zygomatic fracture are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for a TMJ disorder, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for a TMJ Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. At 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Veteran contends that service connection for a TMJ disorder is warranted as secondary to the service-connected left zygomatic fracture.  Specifically, the Veteran asserted that he sustained a left zygomatic fracture during service in 1966 and that he developed pain and locking of the left TMJ about four months after the zygomatic fracture and that jaw pain and locking have been periodic and intermittent since service separation.  See e.g., July 2014 Board hearing transcript. 

The Board finds that the Veteran has a left TMJ disability.  The January 2014 VA examination report shows a diagnosis of left TMJ dysfunction.  

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected left zygomatic fracture caused the current left TMJ dysfunction.  Evidence weighing in favor of this finding includes Dr. T.M.'s July 2014 opinion that it is at least a 50 percent probability that the left zygomatic fracture sustained in service in September 1966 caused the current TMJ meniscal disease.  In reaching this conclusion, Dr. T.M. considered the history provided by the Veteran, as well as VA and service treatment records.  Dr. T.M. explained that a September 1966 service treatment record shows that the Veteran had trismus with inability to open his mouth past 20mm, which was secondary to the depressed fracture of the left zygomatic process and fracture of left maxilla and orbit.  Dr. T.M. stated that there is a direct link to the Veteran's trismus which was secondary to the depressed zygomatic fracture impinging upon the temporalis muscle which attaches to the temporal bone of the skull and extends under the zygomatic arch to the coronoid process of the mandible.  Dr. T.M. indicated that this would definitely impinge upon the muscle and caused significant trismus until it was reduced.  Dr. T.M. stated that long term injury and scarring is possible but questionable.  Based on the foregoing, Dr. T.M. stated that while service treatment records do not show TMJ involvement during service, based on the Veteran's reports of intermittent jaw locking and pain months after the in-service injury,  it is at least a 50 percent probability that the in-service left zygomatic fracture caused the current TMJ meniscal disease.  The Veteran also sent internet articles purporting to show that TMJ involvement is a possible result of zygomatic fractures. 

Evidence weighing against this finding of secondary causation includes the January 2014 VA examiner's opinion that a TMJ disorder was not incurred in or caused by the in-service injury.  The January 2014 VA examiner reasoned that the Veteran had a "satisfactory reduction" of a left zygomatic fracture and there was no mention of a temporal bone fracture which is part of the TMJ.  While the January 2014 VA examiner indicated that the Veteran presented with an unremarkable TMJ on both physical and radiographic examination with good function and range of motion, the examiner rendered a diagnosis of left TMJ dysfunction.  Moreover, the January 2014 VA examiner did not provide an opinion with respect to whether the service-connected left zygomatic fracture caused the current left TMJ dysfunction.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current left TMJ dysfunction was caused by the service-connected left zygomatic fracture.  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left TMJ dysfunction is warranted as secondary to the service-connected zygomatic fracture disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for left TMJ dysfunction, as secondary to the service-connected left zygomatic fracture, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


